DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-34 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2020 has been considered by the examiner.

Drawings
The drawings are objected to because Figures 1A, 1B, 1C, 1D, 2, and 5 contain text that is difficult to discern and/or entirely illegible (see MPEP 608.02(V) Drawing Standards).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation “f) Displaying the actions suggested by the regimen.” There is insufficient antecedent basis for this limitation in the claim, specifically regarding “the actions.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 and 24-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-6 and 25-34), machine (claims 7-20), and manufacture (claim 24) which recite steps of:  (claim 1) diagnosing the individual, determining one or more goals, determining a fasting and lifestyle regimen, specifying a duration and method of use, and specifying type and amount of food; (claim 7) collecting a first set of user responses, determining one or more goals, determining a fasting and lifestyle regimen, determining timing of each activity, determining element-based and chakra-based mapping, displaying the actions, tracking and displaying progress, accessing a database, specifying a duration, specifying a type and amount of food, and specifying one or more modules; (claim 25) obtaining a sample, exposing a test strip to the sample, taking an image, analysis of the image, and correlation of the color hue and/or color density with biomarker levels.  

Step 2A, Prong One:
These steps of (claim 1) diagnosing the individual, determining one or more goals, determining a fasting and lifestyle regimen, specifying a duration and method of use, and specifying type and amount of food; (claim 7) determining one or more goals, determining a fasting and lifestyle regimen, determining timing of each activity, determining element-based and chakra-based mapping, specifying a duration, specifying a type and amount of food, and specifying one or more modules; (claim 25) analysis of the image and correlation of the color hue and/or color density with biomarker levels, as drafted, under the broadest reasonable interpretation (BRI), includes performance of the limitation in the mind or in the case of claim 7, performance of the limitation in the mind but for recitation of generic computer components. That is, for claim 7, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. 
Specifically, regarding claim 1, the BRI of diagnosing, determining, and specifying includes performance of these actions in the human mind, as a medical professional can mentally determine a diagnosis, mere determining is a mental process, and the BRI of specifying includes mentally specifying. Regarding claim 7, the BRI of determining and specifying is the same as for claim 1, actions capable of being performed in the mind. Regarding claim 25, the BRI of analysis and correlation include mental analysis and mental correlation.
If a claim limitation, under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, further defining determinations to be made; claim 3, further defining information to be specified; claim 4, further defining determinations to be made and information to be specified; claim 5, further defining a mental process of mapping; claim 6, further reciting information to be specified; claim 8, further claim 9, further defining a mental process of mapping; claims 11-13, further defining an analysis and correlation that can be performed mentally; claims 16-20, further defining determinations to be made; claim 24, further defining an analysis and correlation that can be performed mentally; claim 27-30 and 32-34, further defining determinations to be made).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 7) processor, memory, database, and f) displaying actions and g) tracking and displaying progress and (claim 25) taking an image/mobile device/mobile application amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Page 33, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claim 1) a series of questions and physical measurements; (claim 7) collecting user responses to a series of questions; and (claim 25) obtaining a sample, exposing the test strip to the body fluid, and taking an image amounts to mere data gathering with the body fluid test strip amounting to a tool used for data gathering; recitation of (claim 7) fully mapped integrated database to power the fasting and lifestyle regimen using Elements, Chakras, Doshas, Seasons, Characteristics, Smell, Taste, Volume and Method of Use and (claim 25) body fluid amounts to selecting a particular data source or type of data to be (claim 7) f) displaying actions and g) tracking and displaying progress amounts to insignificant post-solution activity and recitation of (claim 25) obtaining body fluid, exposing a test strip to the body fluid, and taking an image of the test strip exposed to the body fluid amount to insignificant pre-solution activity, see MPEP 2106.05(g));
generally link the abstract idea to a particular technological environment or field of use (such as (claim 7) processor, memory, database, and f) displaying actions and g) tracking and displaying progress and (claim 25) taking an image/mobile device/mobile application generally linking to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims, such as:
additional limitations which amount to invoking computers as a tool to perform the abstract idea;
claim 2, reciting a database;
claim 8, reciting tracking and displaying progress;
claim 12, reciting a mobile device;
claims 13 and 24, reciting the application, a device, a camera, the mobile app, as well as specifically taking an image.
additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering;
claim 5, reciting data gathering via body fluids;
claim 8, reciting collecting one or more second sets of user responses
claim 10, reciting collecting responses and measurements, including body fluid;
claims 11-13 and 22-24, reciting a body fluid or urine test strip which are both used as a tool for data gathering.
additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated;
claims 2 and 4, reciting integrated database to power the fasting and lifestyle regimen using Elements, Chakras, Doshas, Seasons, Characteristics, Smell, Taste, Volume and Method of Use;
claims 3 and 4, reciting one or more modules selected from the group consisting of…;
claim 6, reciting the regimen specifying music listening, breathing exercises, meditation, story reading, and story/talk listening;
claim 9, reciting algorithmic mapping for application at mind, body, and soul levels to deal with emotions, creativity, desires, physical development, consciousness, and other yogic practices;
claims 14-15 and 26, reciting data sources of bodily fluid types including blood and urine.
additional limitations which add insignificant extra-solution activity to the abstract idea amounting to insignificant application; and
claim 8, reciting tracking and displaying progress, insignificant post-solution activity;
claim 31, reciting administering treatment, insignificant post-solution activity.
additional limitations which generally link the abstract idea to a particular technological environment or field of use.
claims 2, 8, 12-13, and 24, reciting databases, displaying, a mobile device, application, a device, a camera, the mobile app, and/or taking an image, generally linking a computer environment;
claims 2, 4, 18-19, and 33-34, reciting mapping to or imbalance of doshas/elements/chakras, etc.., generally linking to the field of use of doshas and chakras;
claims 2-5, 18-19, 31, and 33-34, reciting references to Ayurveda, generally linking to the field of use of Ayurvedic medicine;
claim 9, reciting yogic practices, generally linking to the field of use of yoga.

Regarding dependent claim 24, while independent claim 21 (from which claim 24 is dependent) is not considered to recite an abstract idea, claim 24 is considered to recite an abstract idea. Specifically, independent claim 21 in combination with dependent claim 24 recites the abstract idea of a mental process, with various additional elements, such as the urine test strip from claim 21 being used as a tool for mere data gathering, as well as various elements amounting to “apply it.”

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claim 7, displaying the actions and tracking and displaying the individual’s progress, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as, claim 8, tracking and displaying the individual’s progress, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)). Looking at the limitations as an ordered combination adds nothing that is not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brier (US 2003/0204412 A1). 

Claim 1: 
Brier discloses:
A method for designing and monitoring a fasting and lifestyle regimen for an individual, the method comprising:
a) Diagnosing the individual by a series of questions and physical measurements to determine a health-constitution (test) profile;
Pages 3-5, showing a questionnaire which includes questions such as weight and height. As in [0031], this information is obtained for the profile and goals (i.e. health-constitution profile).
b) Determining one or more goals to achieve balance by analyzing the test profile of the individual or by accepting direct input of the individual;
[0006] for example discloses the user providing goals for the wellness program (i.e. direct input).
c) Determining a fasting and lifestyle regimen for the individual by algorithmic mapping of the test profile and one or more goals directed to achieve balance and growth;
Pages 3-5 show a questionnaire which includes questions such as weight and height. As in [0031], this information is obtained for the profile and goals, for then [0032] generating a wellness plan, including nutrition, fitness, and lifestyle plans. 
wherein the fasting and lifestyle regimen comprises specifying
(i) a duration and method of use of complete program; and
[0038] discloses use of the fitness and lifestyle plans, including duration of exercises of the fitness plan where the broadest reasonable interpretation of “complete program” includes the programs of the wellness plan (nutrition, fitness, and lifestyle).
(ii) type and amount of food to be eaten when the individual is not in complete fasting.
[0035] disclose specifying intake of macronutrients, carbohydrates, protein, and dietary fat (i.e. type) where energy intake is subject to change based on the user’s level of fitness and goals (i.e. amount).

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comprehensive 14-in-1 Urine Test Strips (amazon.com product listing and review).

Claim 21:
Comprehensive 14-in-1 Urine Test Strips discloses:
A urine test strip, wherein the test strip comprises test portions to determine levels of biomarkers suitable for determining a fasting and lifestyle regimen.
Amazon Urinalysis Strips Urine test strips for measuring levels of 14 different biomarkers.

Claim 22:
Comprehensive 14-in-1 Urine Test Strips discloses:
wherein the biomarkers comprise one or more selected from the group consisting of urobilinogen, bilirubin, ketone, creatinine, protein, micro albumin, glucose, nitrite, leukocytes, specific gravity, pH, ascorbate, calcium, and blood.
Amazon Urinalysis Strips The urine test strips test for all of the above 14 biomarkers.

Claim 23:
Comprehensive 14-in-1 Urine Test Strips discloses:
wherein the biomarkers comprise urobilinogen, bilirubin, ketone, creatinine, protein, micro albumin, glucose, nitrite, leukocytes, specific gravity, pH, ascorbate, calcium, and blood.
Amazon Urinalysis Strips The urine test strips test for all of the above 14 biomarkers.

Claims 25-27 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ra et al. (Smartphone-Based Point-of-Care Urinalysis Under Variable Illumination), hereinafter Ra.

Claim 25:
Ra discloses:
A method of analyzing body fluid, the method comprising:
a) obtaining a sample of body fluid from an individual;
Ra Page 3, first column, A. discloses dipping at test strip into an obtained sample of body fluid.
b) exposing a body fluid test strip to the body fluid;
Ra See previous citation.
c) taking an image of the test strip using a camera which is part of a mobile device;
Ra Page 3, second column, Lines 7-12 discloses acquiring an image of the test strip using a smartphone camera.
d) analysis of the image by a mobile application execution on the mobile device to determine color hue and/or color density of portions of the test strip, and 
Ra Page 3, entire second column discusses the analysis process, including distinguishing the difference in color hues.
e) correlation of the color hue and/or color density with levels of one or more biomarkers to determine levels of each biomarker and thereby produce a body fluid test profile.
Ra Page 3, first column, details that color comparison is used to determine diagnostic results in the form of a value, thus creating a body fluid test profile, such as in Figure 10 and Table 1 on Page 7.

Claim 26:
Ra discloses:
wherein the body fluid is urine.
Ra Page 3, first column, A. discloses testing urine, as well as section B.

Claim 27:
Ra discloses:
wherein algorithmic mapping of the body fluid test profile is used to detect a disease state present in the individual.
Ra Page 1, first column discloses use for disease detection, as well as Page 9, first column.

Claim 32:
Ra discloses:
wherein algorithmic mapping of the body fluid test profile comprises determining for each of one or more biomarkers a derangement status based on the extent to which each biomarker level deviates from a pre-determined normal level.
Ra Page 1, first column discloses use for disease detection, as well as Page 9, first column.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412 A1) in view of Laursen (Ayurveda and Cycles of Time: How the Doshas Rule the Day), further in view of Sarkar et al. (Traditional and ayurvedic foods of Indian origin), hereinafter Sarkar, further in view of Mangum (Rainbow Serpent Rising: Exploring human energy and endocrine anatomy). 

Claim 2:  Brier discloses the method of claim 1, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose these wellness plans based on Ayurveda, including Ayurvedic time scale, element-base mapping, chakra mapping, etc... However, Laursen, Sakar, and Mangum do disclose such limitations, as further disclosed below:

Laursen discloses:
d) Determining timing of each activity based on Ayurvedic time scale and solar/lunar cycles;
Laursen (whole webpage), disclosing timing of activities based on Ayurvedic time scale and solar/lunar cycles (i.e. time), specifically by specifying activities according to Kapha 6-10 am, 6-10 pm; Pitta 10-2 pm, 10-2 am; and Vata 2-6 pm, 2-6 am.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “d) Determining timing of each activity based on Ayurvedic time scale and solar/lunar cycles” as disclosed by Laursen. 
Brier in order to “tune into the natural rhythms of the world, and make informed choices to help steer your life into healthful, harmonious directions” (Laursen:  page 1).

Laursen and Sakar disclose:
e) Determining element-based mapping of all activity during fasting and for daily life to help maintain wellness; and
Laursen additionally discloses the elements corresponding to each Dosha (Kapha is water and earth; Pitta is fire and water; Vata is air and ether) and thereby discloses an element-based mapping of the activities of each dosha.  Sarkar Page 104, for example, discloses the five basic Ayurvedic elements (ether, air, fire, water, and earth) mapped to dietary foods. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “e) Determining element-based mapping of all activity during fasting and for daily life to help maintain wellness” as disclosed by Laursen and Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to “tune into the natural rhythms of the world, and make informed choices to help steer your life into healthful, harmonious directions” (Laursen:  page 1) and so that “health conscious citizens around the globe will benefit from the Sarkar:  abstract).

Sakar and Mangum disclose:
f) Mapping integrated database to power the fasting and lifestyle regimen using Dosha, Elements, Chakras, Seasons, Characteristics, Smell, Taste, Volume and Method of Use.
Brier [0024] discloses a server storing a database structure for storing and maintaining information for customized wellness plans. Sarkar discloses mapping of foods to doshas (Page 104, Table 1); elements (Page 104); seasons (Page 98 “Food is specific to season. India has six different seasons...effort is made to provide the details of individual foods and their seasonal usage.” The majority of the subsequently disclosed foods disclose their seasonal mapping.); characteristics (Pages 98-106 disclose characteristics of various foods); aroma (i.e. smell) and taste (for example, Page 99, section 2.4 disclosing aroma and taste); quantity (for example, Page 104, Table 1 discloses using moderate or small quantities of certain foods for certain doshas), and method of use (Whole document, see Abstract, “Recommended dietary guidelines according to age and health condition of the consumer, and seasonal considerations are presentation for each of the traditional health foods of India.”). Mangum discloses chakras and their mapped effects.

Brier with “f) Mapping integrated database to power the fasting and lifestyle regimen using Dosha, Elements, Chakras, Seasons, Characteristics, Smell, Taste, Volume and Method of Use” as disclosed by Sakar and Mangum. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract) and in order to “journey through human energy and endocrine anatomy using the symbol of the caduceus, interwoven with the chakras, as a map” (Mangum:  Page 3).

Claim 4:  Brier discloses the method of claim 1, as discussed above.
Brier further discloses:
a) Diagnosing the individual by a series of questions and physical measurements to determine a health-constitution (test) profile;
Pages 3-5, showing a questionnaire which includes questions such as weight and height. As in [0031], this information is obtained for the profile and goals (i.e. health-constitution profile).
b) Determining one or more goals to achieve balance by analyzing the test profile of the individual or by accepting direct input of the individual;
[0006] 
c) Determining a fasting and lifestyle regimen for the individual by algorithmic mapping of the test profile and one or more goals directed to achieve balance and growth;
Pages 3-5 show a questionnaire which includes questions such as weight and height. As in [0031], this information is obtained for the profile and goals, for then [0032] generating a wellness plan, including nutrition, fitness, and lifestyle plans.
wherein the fasting and lifestyle regimen comprises specifying
(i) a duration and method of use of complete program;
[0038] discloses use of the fitness and lifestyle plans, including duration of exercises of the fitness plan where the broadest reasonable interpretation of “complete program” includes the programs of the wellness plan (nutrition, fitness, and lifestyle).
(iii) one or more modules selected from the group consisting of: music therapy using Ayurvedic principles, pranayama breathing exercises, customized integral yoga meditation per a program goal, contemplative story narrations, story/talks listening, and visual video therapy and movement routines to be performed by the individual.
Brier [0037] disclose on-line videos to “provide information for the plans in video form such as by illustrating how to perform a work-out” (i.e. visual video therapy and movement routines to be performed by the individual.)

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose these wellness plans based on Ayurveda, Laursen, Sakar, and Mangum do disclose such limitations, as further disclosed below:

Laursen discloses:
d) Determining timing of each activity based on Ayurvedic time scale and solar/lunar cycles;
Laursen (whole webpage), disclosing timing of activities based on Ayurvedic time scale and solar/lunar cycles (i.e. time), specifically by specifying activities according to Kapha 6-10 am, 6-10 pm; Pitta 10-2 pm, 10-2 am; and Vata 2-6 pm, 2-6 am.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “d) Determining timing of each activity based on Ayurvedic time scale and solar/lunar cycles” as disclosed by Laursen. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to “tune into the natural rhythms of the world, and make informed choices to help steer your life into healthful, harmonious directions” (Laursen:  page 1).

Laursen and Sakar disclose:
e) Determining element-based mapping of all activity during fasting and for daily life to help maintain wellness; and
Laursen additionally discloses the elements corresponding to each Dosha (Kapha is water and earth; Pitta is fire and water; Vata is air and ether) and thereby discloses an element-based mapping of the activities of each dosha.  Sarkar Page 104, for example, discloses the five basic Ayurvedic elements (ether, air, fire, water, and earth) mapped to dietary foods. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “e) Determining element-based mapping of all activity during fasting and for daily life to help maintain wellness” as disclosed by Laursen and Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to “tune into the natural rhythms of the world, and make informed choices to help steer your life into healthful, harmonious directions” (Laursen:  page 1) and so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Sakar and Mangum disclose:
f) Mapping integrated database to power the fasting and lifestyle regimen using Dosha, Elements, Chakras, Seasons, Characteristics, Smell, Taste, Volume and Method of Use.
Brier [0024] discloses a server storing a database structure for storing and maintaining information for customized wellness plans. Sarkar discloses doshas (Page 104, Table 1); elements (Page 104); seasons (Page 98 “Food is specific to season. India has six different seasons...effort is made to provide the details of individual foods and their seasonal usage.” The majority of the subsequently disclosed foods disclose their seasonal mapping.); characteristics (Pages 98-106 disclose characteristics of various foods); aroma (i.e. smell) and taste (for example, Page 99, section 2.4 disclosing aroma and taste); quantity (for example, Page 104, Table 1 discloses using moderate or small quantities of certain foods for certain doshas), and method of use (Whole document, see Abstract, “Recommended dietary guidelines according to age and health condition of the consumer, and seasonal considerations are presentation for each of the traditional health foods of India.”). Mangum discloses chakras and their mapped effects.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “f) Mapping integrated database to power the fasting and lifestyle regimen using Dosha, Elements, Chakras, Seasons, Characteristics, Smell, Taste, Volume and Method of Use” as disclosed by Sakar and Mangum. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract) and in order to “journey through human energy and endocrine Mangum:  Page 3).

Sakar discloses:
wherein the fasting and lifestyle regimen comprises specifying
(ii) type and amount of Ayurvedically mapped food to be eaten when the individual is not in complete fasting; and
Brier [0035] disclose specifying intake of macronutrients, carbohydrates, protein, and dietary fat (i.e. type) where energy intake is subject to change based on the user’s level of fitness and goals (i.e. amount). Sarkar Page 104 and Table 1 disclose Ayurvedically mapped food.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “wherein the fasting and lifestyle regimen comprises specifying type and amount of Ayurvedically mapped food to be eaten when the individual is not in complete fasting” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 7:
Brier 
A system for designing and monitoring a fasting and lifestyle regimen for an individual, the system comprising a processor and a memory storing instructions that, when executed by the processor, provide an application that performs the following steps:
[0020] discloses a processor and memory, with [0028] specifically disclosing computer-readable media (i.e. memory) including instructions.
a) Collecting a first set of user responses to a series of questions and physical measurements to determine a test profile;
Pages 3-5, showing a questionnaire which includes questions such as weight and height. As in [0031], this information is obtained for the profile and goals (i.e. health-constitution profile).
b) Determining one or more goals to achieve balance by analyzing the test profile of the individual or by accepting direct input of the individual;
[0006] for example discloses the user providing goals for the wellness program (i.e. direct input).
c) Determining a fasting and lifestyle regimen for the individual, determination comprising algorithmic mapping of the test profile and one or more goals directed to achieve balance;
[0006] discloses generating a wellness plan, including nutrition, fitness, and lifestyle plans.
f) Displaying the actions suggested by the regimen;
[0037] discloses displaying information for the lifestyle plan (i.e. regimen).
g) Tracking and displaying the individual's progress in following the regimen; and
[0046] discloses accessing historical data concerning the user’s execution of the wellness plans, with the system retrieving and displaying the data, showing how the user has progressed toward the wellness goals.
wherein the fasting and lifestyle regimen comprises specifying 
(iii) one or more modules selected from the group consisting of: music listening/therapy, breathing exercises, custom meditation per the program goal, story reading, story/talks listening, and visual video therapy and movement routines to be performed by the individual.
[0037] disclose on-line videos to “provide information for the plans in video form such as by illustrating how to perform a work-out” (i.e. visual video therapy and movement routines to be performed by the individual.)

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose these wellness plans based on Ayurveda, including Ayurvedic time scale, element-base mapping, chakra mapping, etc... However, Laursen, Sakar, and Mangum do disclose such limitations, as further disclosed below:

Laursen discloses:
d) Determining timing of each activity based on Ayurvedic time scale and solar/lunar cycles, and an Ayurvedic element map;
Whole webpage, disclosing timing of activities based on Ayurvedic time scale and solar/lunar cycles (i.e. time), specifically by specifying activities according to Kapha 6-10 am, 6-10 pm; Pitta 10-2 pm, 10-2 am; and Vata 2-6 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “d) Determining timing of each activity based on Ayurvedic time scale and solar/lunar cycles, and an Ayurvedic element map” as disclosed by Laursen. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to “tune into the natural rhythms of the world, and make informed choices to help steer your life into healthful, harmonious directions” (Laursen:  page 1).

Laursen, Sakar, and Mangum disclose:
e) Determining element-based and chakra-based mapping of all activity during fasting and for daily life to help maintain wellness;
Laursen additionally discloses the elements corresponding to each Dosha (Kapha is water and earth; Pitta is fire and water; Vata is air and ether) and thereby discloses an element-based mapping of the activities of each dosha.  Sarkar Page 104, for example, discloses the five basic Ayurvedic elements (ether, air, fire, water, and earth) mapped to dietary foods.
Mangum discloses chakras and their mapped effects.

Brier with “e) Determining element-based and chakra-based mapping of all activity during fasting and for daily life to help maintain wellness” as disclosed by Laursen, Sakar, and Mangum.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to “tune into the natural rhythms of the world, and make informed choices to help steer your life into healthful, harmonious directions” (Laursen:  page 1), so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract), and in order to “journey through human energy and endocrine anatomy using the symbol of the caduceus, interwoven with the chakras, as a map” (Mangum:  Page 3).

Sarkar and Mangum disclose:
h) Accessing a fully mapped integrated database to power the fasting and lifestyle regimen using Elements, Chakras, Doshas, Seasons, Characteristics, Smell, Taste, Volume and Method of Use;
Brier [0024] discloses a server storing a database structure for storing and maintaining information for customized wellness plans. Sarkar discloses mapping of foods to doshas (Page 104, Table 1); elements (Page 104); seasons (Page 98 “Food is specific to season. India has six different seasons...effort is made to provide the details of individual foods and their seasonal usage.” The majority of the subsequently disclosed foods disclose their seasonal mapping.); characteristics (Pages 98-106 disclose smell) and taste (for example, Page 99, section 2.4 disclosing aroma and taste); quantity (for example, Page 104, Table 1 discloses using moderate or small quantities of certain foods for certain doshas), and method of use (Whole document, see Abstract, “Recommended dietary guidelines according to age and health condition of the consumer, and seasonal considerations are presentation for each of the traditional health foods of India.”). Mangum discloses chakras and their mapped effects.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “h) Accessing a fully mapped integrated database to power the fasting and lifestyle regimen using Elements, Chakras, Doshas, Seasons, Characteristics, Smell, Taste, Volume and Method of Use” as disclosed by Sakar and Mangum. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract) and in order to “journey through human energy and endocrine anatomy using the symbol of the caduceus, interwoven with the chakras, as a map” (Mangum:  Page 3).

Sakar discloses:
wherein the fasting and lifestyle regimen comprises specifying 
(i) a duration of complete fasting;
Brier [0038] discloses use of the fitness and lifestyle plans, including duration of exercises of the fitness plan. Sakar Page 98, 1.2 discloses fasting as part of the Shamana therapy.
(ii) type and amount of Ayurvedically mapped food to be eaten when the individual is not in complete fasting; and
Brier [0035] disclose specifying intake of macronutrients, carbohydrates, protein, and dietary fat (i.e. type) where energy intake is subject to change based on the user’s level of fitness and goals (i.e. amount). Sarkar Page 104 and Table 1 disclose Ayurvedically mapped food.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein the fasting and lifestyle regimen comprises specifying (i) a duration of complete fasting; (ii) type and amount of Ayurvedically mapped food to be eaten when the individual is not in complete fasting” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 8:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, discloses the system of claim 7, as discussed above.
Brier further discloses:
wherein tracking and displaying the individual's progress comprises collecting one or more second sets of user responses to a series of questions and physical measurements, to determine a progress profile; and using said progress profile to create a modified fasting and lifestyle regimen.
As in [0041], the user provides data concerning their execution of the custom wellness plans, which as in [0044], this recordation of information is used to adjust the user’s wellness plan by generating modified wellness plans based upon the information. This also allows tracking and displaying, as the inputted data can now be tracked and displayed as in [0046].

Claim 9:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, discloses the system of claim 7, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose these wellness plans based on Ayurveda, including algorithmic mapping for application at mind, body, and soul, etc... However, Mangum does disclose such limitations, specifically:
further comprising algorithmic mapping for deep therapeutic application at a Mind, Body and Soul level to deal with emotions (e.g., anger, fear, etc.), creativity (e.g., intuition, insight, etc.), desires (e.g., sex, jealousy, hate, etc.), physical development (e.g., body vitality, etc.), consciousness (e.g., introspection, contemplation, etc.) and other yogic practices such as SUN Gazing, and Water Fasting.
Mangum discloses mapping for therapeutic application at a mind (e.g. pages 19 and 23, corresponding to the crown chakra), body (e.g. page 4, corresponding to the base/root chakra), and soul (e.g. page 23, corresponding to the crown chakra) level. Mangum further discloses dealing with emotions (e.g. page 4, corresponding to base/root chakra), creativity (e.g. page 17, corresponding to throat chakra), desires (e.g. page 7, corresponding to sacral chakra), physical development (i.e. body, e.g. page 4, corresponding to base/root chakra), consciousness (e.g. page 23, corresponding to crown chakra), and yogic practices (e.g. page 9, bottom paragraph, disclosing yoga postures, and page 6, generically discussing yoga).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “further comprising algorithmic mapping for deep therapeutic application at a Mind, Body and Soul level to deal with emotions (e.g., anger, fear, etc.), creativity (e.g., intuition, insight, etc.), desires (e.g., sex, jealousy, hate, etc.), physical development (e.g., body vitality, etc.), consciousness (e.g., introspection, contemplation, etc.) and other yogic practices such as SUN Gazing, and Water Fasting” as disclosed by Mangum. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to “journey through human energy and endocrine anatomy using the symbol of the caduceus, interwoven with the chakras, as a map” (Mangum:  Page 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412 A1) in view of Sarkar et al. (Traditional and ayurvedic foods of Indian origin), hereinafter Sarkar. 

Claim 3:  Brier discloses the method of claim 1, as discussed above.
Brier further discloses:
wherein the fasting and lifestyle regimen comprises specifying
(i) a duration and method of use of complete program;
Brier [0038] discloses use of the fitness and lifestyle plans, including duration of exercises of the fitness plan where the broadest reasonable interpretation of “complete program” includes the programs of the wellness plan (nutrition, fitness, and lifestyle).
(iii) one or more modules selected from the group consisting of: music therapy using ayurvedic principles, pranayama breathing exercises, customized integral yoga meditation per a program goal, contemplative story narrations, story/talks listening, and visual video therapy and movement routines to be performed by the individual.
Brier [0037] disclose on-line videos to “provide information for the plans in video form such as by illustrating how to perform a work-out” (i.e. visual video therapy and movement routines to be performed by the individual.)

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose these wellness plans based on Ayurveda, Sakar does disclose this limitation, specifically:
wherein the fasting and lifestyle regimen comprises specifying
(ii) type and amount of Ayurvedically mapped food to be eaten when the individual is not in complete fasting; and
Brier [0035] disclose specifying intake of macronutrients, carbohydrates, protein, and dietary fat (i.e. type) where energy intake is subject to change based on the user’s level of fitness and goals (i.e. amount). Sarkar Page 104 and Table 1 disclose Ayurvedically mapped food.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “wherein the fasting and lifestyle regimen comprises specifying type and amount of Ayurvedically mapped food to be eaten when the individual is not in complete fasting” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412 A1) in view of Ra et al. (Smartphone-Based Point-of-Care Urinalysis Under Variable Illumination), hereinafter Ra, further in view of Sarkar et al. (Traditional and ayurvedic foods of Indian origin), hereinafter Sarkar.

Claim 5:  Brier discloses the method of claim 1, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “physical measurements comprise chemistry and composition of urine, saliva and other body fluids of the individual” and “wherein the algorithmic mapping is performed using Ayurvedic principles and sciences, wherein mapping comprises emotional mapping, physical mapping and mental mapping,” However, Ra and Sarkar do disclose these limitations, specifically:
wherein the algorithmic mapping is performed using Ayurvedic principles and sciences, wherein mapping comprises emotional mapping, physical mapping and mental mapping, and wherein physical measurements comprise chemistry and composition of urine, saliva and other body fluids of the individual.
Ra Page 1, I. Introduction discloses use of urine, blood, and other body fluids, and references use of saliva on Page 2, first column, to determine biomarker levels. Sarkar discloses on Page 98, 1.2, second column, an Ayurvedic therapy involving diet, activity, habits, and emotion status of the mind and body (i.e. emotional, physical, and mental). Additionally, Sarkar discloses use of Ayurvedic diet in certain disease states (Page 106), such as diabetes mellitus and osteoporosis (i.e. physically mapped disease states).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “wherein the algorithmic mapping is performed using Ayurvedic principles and sciences, wherein mapping Ra and Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier for “disease detection” (Ra:  Page 1, I. Introduction) so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412 A1) in view of Vaterlaus (US 2018/0256078 A1).

Claim 6:  Brier discloses the method of claim 1, as discussed above.

While Brier does disclose generation of customized wellness plans including activities tailored to particular users (abstract), Brier does not explicitly disclose “wherein the fasting and lifestyle regimen comprises specifying each of music listening, breathing exercises, meditation, story reading, and story/talk listening.” However, Vaterlaus does disclose this limitation, specifically:
wherein the fasting and lifestyle regimen comprises specifying each of music listening, breathing exercises, meditation, story reading, and story/talk listening.
Vaterlaus [0097], [0124] discloses breathing exercises; [0115], [0119], [0125], [0229] disclose music listening, radio listening, video watching; [0099], [0149] disclose meditation; [0145] discloses reading articles; and [0102] discloses deep listening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Brier with “wherein the fasting and lifestyle regimen comprises specifying each of music listening, breathing exercises, meditation, story reading, and story/talk listening” as disclosed by Vaterlaus.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to “provide systems and methods that will track and provide an individual with analytical, quantitative, and qualitative understanding of health and wellbeing” (Vaterlaus:  [0003]).

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412 A1) in view of Laursen (Ayurveda and Cycles of Time: How the Doshas Rule the Day), further in view of Sarkar et al. (Traditional and ayurvedic foods of Indian origin), hereinafter Sarkar, further in view of Mangum (Rainbow Serpent Rising: Exploring human energy and endocrine anatomy), further in view of Ra et al. (Smartphone-Based Point-of-Care Urinalysis Under Variable Illumination), hereinafter Ra.

Claim 10:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, discloses the system of claim 7, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “wherein collecting a first set of user Ra does disclose this limitation, specifically:
wherein collecting a first set of user responses to a series of questions and physical measurements comprises collecting a body fluid sample from the individual, and wherein analyzing the body fluid sample produces a body fluid test profile.
Ra Page 3, first column, A. discloses dipping at test strip into an obtained sample of body fluid. Page 3, entire second column discusses the analysis process, including distinguishing the difference in color hues. Page 3, first column, details that color comparison is used to determine diagnostic results in the form of a value, thus creating a body fluid test profile, such as in Figure 10 and Table 1 on Page 7.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein collecting a first set of user responses to a series of questions and physical measurements comprises collecting a body fluid sample from the individual, and wherein analyzing the body fluid sample produces a body fluid test profile” as disclosed by Ra.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier for “disease detection” (Ra:  Page 1, I. Introduction).

Claim 11:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 10, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “wherein analyzing the body fluid sample comprises colorimetric analysis of one or more body fluid test strips to determine levels of one or more biomarkers and thereby produce a body fluid test profile.” However, Ra does disclose this limitation, specifically:
wherein analyzing the body fluid sample comprises colorimetric analysis of one or more body fluid test strips to determine levels of one or more biomarkers and thereby produce a body fluid test profile.
Ra Abstract discloses using a smartphone-based application for colorimetric detection, involving capturing an image of the strip. As on Page 2, first column, Lines 3-6, and Page 3, second column this image can be captured using the smartphone’s camera. Page 3, first column, details that color comparison is used to determine diagnostic results in the form of a value, thus creating a body fluid test profile, such as in Figure 10 and Table 1 on Page 7.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein analyzing the body fluid sample comprises colorimetric analysis of one or more body fluid test strips to determine levels of one or more biomarkers and thereby produce a body fluid test profile” as disclosed by Ra.
Brier for “disease detection” and because “POCT is simple to use even for end users with little technical expertise” (Ra:  Page 1, I. Introduction).

Claim 12:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 11, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “wherein colorimetric analysis of the one or more body fluid test strips is performed using a mobile device.” However, Ra does disclose this limitation, specifically:
wherein colorimetric analysis of the one or more body fluid test strips is performed using a mobile device.
Ra Page 3, B. Smartphone-Based Colorimetric Detection

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein colorimetric analysis of the one or more body fluid test strips is performed using a mobile device” as disclosed by Ra.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to deliver “accurate results under various environmental illumination conditions without any calibration requirements, exhibiting performances suitable for real-life applications and an ease for a common user” (Ra:  abstract).

Claim 13:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 12, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose limitations involving colorimetric analysis of the one or more body fluid test strips is performed using a mobile device. However, Ra does disclose such limitations, specifically:
wherein the application executes on a device comprising a camera, and colorimetric analysis of the one or more body fluid test strips comprises 
Ra Abstract discloses using a smartphone based application for colorimetric detection, involving capturing an image of the strip. As on Page 2, first column, Lines 3-6, and Page 3, second column this image can be captured using the smartphone’s camera.
a) taking an image of each test strip using the camera;
Ra See previous citation. Also Page 3, second column, Lines 7-12 discloses acquiring an image of the test strip using a smartphone camera.
b) analysis of the image by the mobile app to determine color hue and/or color density of portions of the test strip, and
Ra Page 3, entire second column 
c) correlation of the color hue and/or color density with levels of one or more biomarkers to determine levels of each biomarker and thereby produce a body fluid test profile.
Ra Page 3, first column, details that color comparison is used to determine diagnostic results in the form of a value, thus creating a body fluid test profile, such as in Figure 10 and Table 1 on Page 7.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with the above limitations as disclosed by Ra.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to deliver “accurate results under various environmental illumination conditions without any calibration requirements, exhibiting performances suitable for real-life applications and an ease for a common user” (Ra:  abstract).

Claim 14:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 10, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “wherein the body fluid is urine or blood.” However, Ra does disclose such limitations, specifically:
wherein the body fluid is urine or blood.
Ra Page 3, first column, A. discloses testing urine, as well as section B. Blood testing is additionally disclosed in I. Introduction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein the body fluid is urine or blood” as disclosed by Ra.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier for “disease detection” (Ra:  Page 1, I. Introduction).

Claim 15:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 14, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “wherein the body fluid is urine.” However, Ra does disclose such limitations, specifically:
wherein the body fluid is urine.
Ra Page 3, first column, A. discloses testing urine, as well as section B.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein the body fluid is urine” as disclosed by Ra.
Brier for “disease detection” (Ra:  Page 1, I. Introduction).

Claim 16:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 13, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “wherein algorithmic mapping of the body fluid test profile is used to determine a fasting and lifestyle regimen.” However, Sakar does disclose this limitation, specifically:
wherein algorithmic mapping of the body fluid test profile is used to determine a fasting and lifestyle regimen.
Sarkar Page 106 discloses a regimen for diabetes mellitus. A clinical feature of diabetes mellitus is glucose in the urine, such as would be detected via the body fluid test profile. Therefore, presence of glucose in the urine is mapped to a specific regimen.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein algorithmic mapping of the body fluid test profile is used to determine a fasting and lifestyle regimen” as disclosed by Sakar.
Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 17:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 16, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “wherein algorithmic mapping of the body fluid test profile comprises determining for each of one or more biomarkers a derangement status based on the extent to which each biomarker level deviates from a pre-determined normal level.” However, Ra does disclose such limitations, specifically:
wherein algorithmic mapping of the body fluid test profile comprises determining for each of one or more biomarkers a derangement status based on the extent to which each biomarker level deviates from a pre-determined normal level.
Ra Page 1, first column discloses use for disease detection, as well as Page 9, first column.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein algorithmic mapping of the body fluid test profile comprises determining for each of one or more Ra.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier for “disease detection” (Ra:  Page 1, I. Introduction).

Claim 18:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 17, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic elements selected from the group consisting of air, earth, fire, water, and ether.” However, Sakar does disclose this limitation, specifically:
further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic elements selected from the group consisting of air, earth, fire, water, and ether.
Sarkar Page 106 discloses a regimen for diabetes mellitus. A clinical feature of diabetes mellitus is glucose in the urine, such as would be detected via the body fluid test profile. Therefore, presence of glucose in the urine is mapped to a specific regimen (for diabetes mellitus). Page 106 further discloses diabetes mellitus is associated with excess sugary (water element), salty Page 104.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic elements selected from the group consisting of air, earth, fire, water, and ether” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 19:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 17, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic chakras consisting of solar plexus, sacral, root, heart, and throat/third eye/crown.” However, Mangum
further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic chakras consisting of solar plexus, sacral, root, heart, and throat/third eye/crown.
Mangum Pages 10-12 disclose an example of diabetes (i.e. excess glucose derangement status) mapped to the solar plexus chakra.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic chakras consisting of solar plexus, sacral, root, heart, and throat/third eye/crown” as disclosed by Mangum. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier in order to “journey through human energy and endocrine anatomy using the symbol of the caduceus, interwoven with the chakras, as a map” (Mangum:  Page 3).

Claim 20:  Brier in view of Laursen, further in view of Sakar, further in view of Mangum, further in view of Ra, discloses the system of claim 18, as discussed above.

While Brier does disclose generation of customized wellness plans tailored to particular users (abstract), Brier does not explicitly disclose “wherein one or more imbalance statuses are used to determine a fasting and lifestyle regimen.” However, Sakar
wherein one or more imbalance statuses are used to determine a fasting and lifestyle regimen.
Sarkar Page 106 discloses using Ayurvedic diets to treat diseases such as diabetes mellitus and osteoporosis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brier with “wherein one or more imbalance statuses are used to determine a fasting and lifestyle regimen” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brier so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Comprehensive 14-in-1 Urine Test Strips (amazon.com product listing and review) in view of Ra et al. (Smartphone-Based Point-of-Care Urinalysis Under Variable Illumination), hereinafter Ra. 

Claim 24:  Comprehensive 14-in-1 Urine Test Strips discloses the urine test strip of claim 21, as discussed above.

While Comprehensive 14-in-1 Urine Test Strips does disclose colorimetric analysis of 14 different biomarkers using a test strip, it does not explicitly disclose limitations involving using a mobile device. However, Ra does disclose such limitations, specifically:
wherein the test strip is suitable for colorimetric analysis by a mobile application, wherein the mobile application executes on a device comprising a camera, and colorimetric analysis of the test strip comprises 
Ra Abstract discloses using a smartphone based application for colorimetric detection, involving capturing an image of the strip. As on Page 2, first column, Lines 3-6, and Page 3, second column this image can be captured using the smartphone’s camera.
a) taking an image of the test strip using the camera;
Ra See previous citation. Also Page 3, second column, Lines 7-12.
b) analysis of the image by the mobile app to determine color hue and/or color density of portions of the test strip, and
Ra Page 3, entire second column discusses the analysis process, including distinguishing the difference in color hues.
c) correlation of the color hue and/or color density with levels of one or more biomarkers to determine levels of each biomarker and thereby produce a body fluid test profile.
Ra Page 3, first column, details that color comparison is used to determine diagnostic results in the form of a value, thus creating a body fluid test profile, such as in Figure 10 and Table 1 on Page 7.

Comprehensive 14-in-1 Urine Test Strips with the above limitations as disclosed by Ra.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Comprehensive 14-in-1 Urine Test Strips for “disease detection” (Ra:  Page 1, I. Introduction).

Claims 28-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (Smartphone-Based Point-of-Care Urinalysis Under Variable Illumination), hereinafter Ra, further in view of Sarkar et al. (Traditional and ayurvedic foods of Indian origin), hereinafter Sarkar.

Claim 28:  Ra discloses the method of claim 25, as discussed above.

While Ra does disclose body fluid testing for disease detection (I. Introduction), Ra does not explicitly disclose “wherein algorithmic mapping of the body fluid test profile is used to determine a treatment to prevent development of a disease in the individual.” However, Sakar does disclose this limitation, specifically:
wherein algorithmic mapping of the body fluid test profile is used to determine a treatment to prevent development of a disease in the individual.
Sakar Page 98, 1.2 discloses Ayurvedic treatments for diseases, including therapies to prevent disease (such as Rasayana). Additionally, Page 104 discloses keeping the doshas balanced to prevent disease, with the doshas mapped to foods in Table 1. As on Page 104, water element corresponds to a sweet taste; earth and fire elements Page 106, an excess of any or all of these can lead to diabetes mellitus. Such a disease is preceded by excess glucose (water element, sweet taste) in body fluids. Page 104, Table 1 provides a mapping of foods to doshas (which are composed of the elements) to restore balance and thereby prevent disease.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ra with “wherein algorithmic mapping of the body fluid test profile is used to determine a treatment to prevent development of a disease in the individual” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ra so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 29:  Ra discloses the method of claim 25, as discussed above.

While Ra does disclose body fluid testing for disease detection (I. Introduction), Ra does not explicitly disclose “wherein algorithmic mapping of the body fluid test profile is used to determine a fasting and lifestyle regimen for the individual.” However, Sakar does disclose this limitation, specifically:
wherein algorithmic mapping of the body fluid test profile is used to determine a fasting and lifestyle regimen for the individual.
Sarkar Page 106 discloses a regimen for diabetes mellitus. A clinical feature of diabetes mellitus is glucose in the urine, such as would be detected via the body fluid test profile. Therefore, presence of glucose in the urine is mapped to a specific regimen.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ra with “wherein algorithmic mapping of the body fluid test profile is used to determine a fasting and lifestyle regimen for the individual” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ra so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 30:  Ra discloses the method of claim 25, as discussed above.

While Ra does disclose body fluid testing for disease detection (I. Introduction), Ra does not explicitly disclose “wherein algorithmic mapping of the body fluid test profile is used to determine a medicinal treatment for the individual.” However, Sakar does disclose this limitation, specifically:
wherein algorithmic mapping of the body fluid test profile is used to determine a medicinal treatment for the individual.
Sarkar Page 106 discloses using Ayurvedic diets and plants (i.e. medicinal treatment) to treat diseases such as diabetes mellitus and osteoporosis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ra with “wherein algorithmic mapping of the body fluid test profile is used to determine a medicinal treatment for the individual” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ra so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 31:  Ra in view of Sakar discloses the method of claim 30, as discussed above.

While Ra does disclose body fluid testing for disease detection (I. Introduction), Ra does not explicitly disclose “wherein the medicinal treatment comprises administering Ayurvedic herbal medicine.” However, Sakar does disclose this limitation, specifically:
wherein the medicinal treatment comprises administering Ayurvedic herbal medicine.
Sarkar Page 106 discloses using Ayurvedic diets and plants (i.e. Ayurvedic herbal medicine) to treat diseases such as diabetes mellitus and osteoporosis. 

Ra with “wherein the medicinal treatment comprises administering Ayurvedic herbal medicine” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ra so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 33:  Ra discloses the method of claim 32, as discussed above.

While Ra does disclose body fluid testing for disease detection (I. Introduction), Ra does not explicitly disclose “further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic elements selected from the group consisting of air, earth, fire, water, and ether.” However, Sakar does disclose this limitation, specifically:
further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic elements selected from the group consisting of air, earth, fire, water, and ether.
Sarkar Page 106 discloses a regimen for diabetes mellitus. A clinical feature of diabetes mellitus is glucose in the urine, such as would be detected via the body fluid test profile. Therefore, presence of glucose in the urine is mapped to a specific regimen (for diabetes mellitus). Page 106 further discloses diabetes mellitus is associated with excess sugary (water element), salty (water and fire elements), or Page 104.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Ra with “further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic elements selected from the group consisting of air, earth, fire, water, and ether” as disclosed by Sakar.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ra so that “health conscious citizens around the globe will benefit from the wealth of knowledge on traditional Indian and ayurvedic health foods of Indian origin” (Sarkar:  abstract).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (Smartphone-Based Point-of-Care Urinalysis Under Variable Illumination), hereinafter Ra, further in view of Mangum (Rainbow Serpent Rising: Exploring human energy and endocrine anatomy). 

Claim 34:  Ra discloses the method of claim 32, as discussed above.

While Ra does disclose body fluid testing for disease detection (I. Introduction), Ra does not explicitly disclose “further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic chakras consisting of solar plexus, Mangum does disclose this limitation, specifically:
further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic chakras consisting of solar plexus, sacral, root, heart, and throat/third eye/crown.
Mangum Pages 10-12 disclose an example of diabetes (i.e. excess glucose derangement status) mapped to the solar plexus chakra.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Ra with “further comprising wherein each derangement status is mapped to correlate with an imbalance status of one or more Ayurvedic chakras consisting of solar plexus, sacral, root, heart, and throat/third eye/crown” as disclosed by Mangum. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ra in order to “journey through human energy and endocrine anatomy using the symbol of the caduceus, interwoven with the chakras, as a map” (Mangum:  Page 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached at (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626